11273150Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 6, 8, 11, 15-16, 18, 20, 22, 25, 30-31, 33, 35, 37-38, 40, 42,  are pending in this application.
Claims 3, 5, 7, 9-10, 12-14, 17, 19, 21, 23-24, 26-29, 32, 34, 36, 39, 41, 43, are deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6, 8, 11, 15-16, 18, 20, 22, 25, 30-31, 33, 35, 37-38, 40, 42,  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification lacks adequate support for the claims. The specification fails to describe or disclose where or how a POSA will obtain each TKI, triptolide and its analogs.  Applicant discloses non-limiting examples of TKI. The term include, [0084], line 7 and the last line or second to the last line of [0091]-[0102] implies the listings are examples only. Hence, claims 1-2, 15, 18, 31, 38, embrace non-limiting TKIs. Also, the TKIs in claims 2, 15, 18, 31, 38, are sub-generics not specific TKIs. The words in parentheses after some TKIs are trade names. Commercial sources of the compounds are not disclosed. The specification needs not describe how to make the TKIs, triptolide and its analogs since they are well-known. It must disclose where a POSA will obtain each one.  The structures of triptolide analogs are not cited in claim 1, so as to ascertain the compounds that are included and or excluded by the claim. This requires reading the specification into the claim contrary to several precedent decisions by the US courts and the official practice. The invention is an invitation to a POSA to use any known procedure to identify and make the non-disclosed TKIs and the analogs.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-2, 4, 6, 8, 11, 15-16, 18, 20, 22, 25, 30-31, 33, 35, 37-38, 40, 42,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The claims embrace non-limiting TKIs, all the TKIs known today and those that may be discovered in the future.  The TKIs in claims 2, 15, 18, 31, 38, are sub-generics not specific TKIs. Applicant fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  By adding specific TKIs the rejection would be overcome. However, such may raise the issue of new matter rejection. Other appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 8, 11, 15, 18, 20, 22, 25, 30-31, 33, are rejected under 35 U.S.C. 102(a) as being anticipated by Tong et al, Chem. Pharm. Bull. 67(8), pp. 864-871. and Mak et al., Mol. Cancer Ther. (2009) vol. 8(9) pp. 2509-2516.
Tong et al, teaches combination therapy comprising TKIs and triptolide (TPL) synergistically enhance apoptosis in non-small cell lung cancer (NSCLC), particularly those with drug resistance.  The TKIs are e.g. gefitinib, erlotinib and icotinib (EGFR-TKIs).  The prior art teaches TPL has synergistic effect when combined with chemotherapy drugs and has anti-tumor activity against a variety of cancers, including drug resistance cancers. The prior art teaches TPL improves the efficacy of anti-cancer drugs. See the entire document, particularly, abstract, introduction, discussion and conclusion.
Claims 1-2, 8, 11, 15, 18, 22, 25, 30-31, are rejected under 35 U.S.C. 102(a) as being anticipated by Mak et al., Mol. Cancer Ther. (2009) vol. 8(9) pp. 2509-2516.
Mak et al, teaches combination therapy comprising TKIs, such as imatinib (EGFR-TKI) and triptolide (TPL) synergistically enhance treatment of chronic myelogenous leukemia (CML), particularly those with drug resistance including CD34+ CML. The prior art teaches TPL sensitizes cancer cells to imatinib and reduces resistance to treatment.  The prior art teaches TPL improves the efficacy of imatinib. See the entire document, particularly, abstract, introduction, discussion and conclusion.


Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 6, 8, 11, 15-16, 18, 20, 22, 25, 30-31, 33, 35, 37-38, 40, 42, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tong et al, Chem. Pharm. Bull. 67(8), pp. 864-871, and Mak et al., Mol. Cancer Ther. (2009) vol. 8(9) pp. 2509-2516, individually.
Applicant claims combination therapy of cancer comprising administering a TKI and triptolide or its analogs. Applicant also claims the composition of TKI and triptolide or its analogs (30-31, 33, 35) and kits comprising it (claims 37-38, 40, 42). In preferred embodiments, sub-generic TKIs are claimed (claims 2, 18, 20, 31, 33, 38, 40). Specific TKIs are claimed (claims 4, 20, 33, 40).  Specific cancers are claimed (claims 8, 25). Triptolide analogs are claimed in claims 6, 16, 35, 42. 
Determination of the scope and content of the prior art (MPEP 2141.01 
Each prior art teaches as set forth above under anticipatory rejection.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior arts is that applicant’s claims more cancers, non-limiting TKIs and claims triptolide analogs in the combination therapy. 
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the teachings by the prior arts and well-known knowledge of combination therapy. The motivation is also from the problem applicant wants to solve: 1) improve resistance to anti-cancer drugs, and 2) avoid the prior arts.
 Combination therapy allows for synergy, possible administration of a lower dose of each drug in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug. Hence, the motivation for combination therapy in medicine, particularly in cancer therapy.  Assuming their combination produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically from the teachings of the prior arts. Therefore, a claim to their joint use is not patentable. In re Crockett, 126 USPQ 186 (CCPA, 1960).
Tong et al, teaches TPL has synergistic effect when combined with chemotherapy drugs and has anti-tumor activity against a variety of cancers, including drug resistance cancers. TPL improves the efficacy of anti-cancer drugs. The term cancer by the prior art embraces the cancers in the instant. There is no negative teaching by the prior art away from the claimed cancers. Therefore, a POSA would have known and be motivated to try combination therapy in any cancer treatment.  The treatment of any cancer is an obvious modification available for the preference of an artisan.
Tong et al, and Mak et al., teach combination therapy comprising TKIs and triptolide (TPL) synergistically enhance apoptosis in cancer. The term TKI by the prior arts embraces the TKIs in the instant. The prior arts teach the instant specific TKIs or are embrace by the term TKI by the prior arts. There is no negative teaching by the prior arts away from the claimed TKIs. Therefore, a POSA would have known and be motivated to try combination therapy of any TKI in cancer treatment.  The selection of any TKI is an obvious modification available for the preference of an artisan.
The sub-generic TKIs embrace the claimed specific TKIs, which are well-known commercial products for treating cancer. Triptolide or its analogs are well-known commercial products for treating cancer. Therefore, a POSA would have known and be motivated to try triptolide or its analogs in a combination therapy for cancer treatment.  
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a scientist to use conventional techniques in combining any TKI with triptolide or its analogs.  It is not beyond the ordinary skill of a scientist to use conventional techniques in administering the combination therapy.  Such are deemed inventions of reasoning not of creativity, KSR, supra.
The claims are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. The sub-generic TKIs embrace the specific TKIs, which are well-known commercial products for treating cancer. Triptolide and its analogs are well-known commercial products for treating cancer.  A kit comprising drugs with safety instruction on how to use is mandated by government regulation and well-known in the art.  They were in the public domain prior to the time this application was filed.  While the combination may perform a useful function, it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
A skilled artisan would have perceived reasonable expectation of success in combining them and would have known how to do so. The predictable use of prior art’s elements according to their established functions is prima facie obvious, Wyers, supra.  
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
Therefore, the claims are not patentable over the prior arts combined with knowledge known in the art. The claims are not patentable under the US patent decisional laws.
IDS
No IDS was filed in this application. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  See the MPEP 2000 and 37 CFR 1.97, 1.98. English translations of all applicable foreign documents must be submitted.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
September 27, 2022